(Por l*a Corte, a propuesta del
Juez Presidente Sr. Del Toro.)
Por cuanto, dictada sentencia declarando con lugar el desahucio solicitado en este caso el 26 de abril de 1938 y notificada dicha sen-tencia a la parte perdidosa el 27, dicha parte, el 3 de mayo siguiente, o sea vencido ya el término de ley, archivó un escrito apelando de la misma, motivo por el cual la parte apelada solicitó la desestima-ción del recurso por moción de 10 de mayo último, cuya vista se celebró en junio 13 con la sola asistencia e informe del abogado de dicha parte apelada;
Por tanto, visto el artículo 630 del Código de Enjuiciamiento Civil (ed. de 1933), se declara con lugar la moción y en su con-secuencia se desestima el recurso por falta de jurisdicción.
Los Jueces Asociados señores Travieso y De Jesús no intervinieron.